Citation Nr: 0720572	
Decision Date: 07/11/07    Archive Date: 07/25/07	

DOCKET NO.  99-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized osteoarthritis affecting multiple joints, 
including the upper spine and neck, both shoulders, both 
arms, both hands (including the fingers), both legs 
(including the knees), both ankles, and both feet (including 
the toes).  

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic muscular strain of the lumbosacral spine superimposed 
on degenerative instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to 
January 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, and a February 2004 decision by the VARO in 
Portland, Oregon.  

In a rating decision of July 1991, the RO denied entitlement 
to service connection for arthritis of multiple joints, to 
include, specifically, arthritis of the neck (cervical 
spine), limbs, wrists, fingers, toes, and ankles.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the July 1991 decision, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  The RO found such evidence both new and 
material, but continued the denial of service connection for 
generalized osteoarthritis affecting multiple joints.  

Upon review of this case, it is clear that the veteran has 
withdrawn from consideration the issue of entitlement to 
service connection for gastroesophageal reflux disease.  
Accordingly, that issue is not currently before the Board.  
Moreover, good or sufficient cause having been shown, the 
veteran's appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7197 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).  

Finally, the veteran seeks entitlement to service connection 
for an acquired psychiatric disorder (i.e. depression), as 
well as allergic reactions to various pain medications 
prescribed by the VA for his service-connected low back 
disability.  Inasmuch as those issues have not been developed 
or certified for appellate review, they are not for 
consideration at this time.  There are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


FINDINGS OF FACT

1.  In a rating decision of July 1991, the RO denied 
entitlement to service connection for arthritis of multiple 
joints, to include, specifically, arthritis of the neck 
(cervical spine), limbs, wrists, fingers, toes, and ankles.  

2.  Evidence received since the time of the RO's July 1991 
decision denying entitlement to service connection for 
arthritis of multiple joints is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  Generalized osteoarthritis affecting multiple joints is 
not shown to have been present in service, or for many years 
thereafter, nor is it in any way causally related to a 
service-connected disability or disabilities.  

4.  The veteran's service-connected chronic muscular strain 
of the lumbosacral spine superimposed on degenerative 
instability is not more than severe in nature, as 
characterized by forward flexion of the lumbar spine to 
30 degrees accompanied by pain and stiffness, but no evidence 
of pronounced intervertebral disc syndrome, unfavorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 
six weeks during the previous 12 months.  





CONCLUSIONS OF LAW

1.  The decision of the RO in July 1991 denying the veteran's 
claim for service connection for osteoarthritis of multiple 
joints, to include, specifically, arthritis of the neck 
(cervical spine), limbs, wrists, fingers, toes, and ankles is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for osteoarthritis of multiple joints in 
July 1991 is both new and material, and sufficient to reopen 
the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006). 

3.  Generalized osteoarthritis affecting multiple joints, 
including the upper spine and neck, both shoulders, both 
arms, both hands (including the fingers), both legs 
(including the knees), both ankles, and both feet (including 
the toes) was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

4.  Generalized osteoarthritis affecting multiple joints is 
not proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

5.  The criteria for an evaluation in excess of 40 percent 
for chronic muscular strain of the lumbosacral spine 
superimposed on degenerative instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5292, 5293, 5295 (effective prior to September 26, 
2003); Codes 5237, 5242, 5243 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, including those raised during the 
course of an RO hearing in June 1999; service medical 
records; VA and private medical treatment records; and VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
generalized osteoarthritis affecting multiple joints.  In 
pertinent part, it is contended that the veteran's 
generalized osteoarthritis had its origin during his period 
of active military service.  It is further contended that 
arthritis of the feet, legs, and knees is in some way 
proximately due to and/or the result of the veteran's 
service-connected low back disability.  

Law and Regulations--Generally

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and degenerative joint disease (i.e., osteoarthritis) 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

It appears as though the new regulatory amendment imposes a 
new restriction on claimants.  Nonetheless, because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version favors 
the veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-
00.  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision (absent disagreement by the 
veteran within one year), is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim of service connection for 
arthritis of multiple joints was filed in March 1997, and, as 
such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (2006).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in consideration with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2006).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge, at 1356.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
13 Vet. App. 510, 513 (1992).  

New and Material Evidence

In the present case, at the time of the prior July 1991 
rating decision, it was noted that the veteran's service 
medical records were negative for arthritis of all but the 
veteran's lumbosacral spine and sacroiliac joints.  While 
during the course of subsequent VA outpatient treatment, the 
veteran voiced complaints regarding multiple joints, no 
confirmed diagnosis was reported.  On VA medical examination, 
the veteran reported that, while in service, he experienced 
problems with arthritis of his lower back.  However, no 
peripheral arthritis was noted.  The veteran denied any 
neurological symptoms related to his back.  Moreover, while 
the veteran had undergone extensive testing, he had not 
received a firm diagnosis.  Significantly, it was felt that 
the veteran did not have a systemic disease.  While the 
veteran complained of aching in both wrists, his left first 
toe, and right ankle, radiographic studies of the veteran's 
pelvis, right and left hand, and wrist were within normal 
limits.  Rheumatologic examination showed no evidence of 
active synovitis or joint deformity in any of the veteran's 
joints.  The pertinent diagnosis noted was probable 
degenerative arthritis of both first metatarsophalangeal 
joints and both wrists, with no good evidence for any 
systemic process such as rheumatoid arthritis.  

Based on such evidence, it was the conclusion of the RO that 
service connection for arthritis of any joints other than the 
lumbosacral spine and sacroiliac joints was not warranted.  
This was premised on the fact that the evidence of record did 
not reveal a confirmed diagnosis of arthritis of any other 
joints.  Accordingly, service connection for osteoarthritis 
of the limbs, wrists, fingers, toes, and ankles was not 
warranted.  Significantly, the evidence of record did not 
reveal osteoarthritis in any of these joints which was 
incurred or aggravated by military service, or which was 
manifest to a compensable degree within the one year 
presumptive period following discharge from service.  The 
July 1991 rating decision was adequately supported by and 
consistent with the evidence then of record, and is now 
final.  

Since the time of the July 1991 rating decision, the veteran 
has submitted additional evidence, consisting of VA and 
private outpatient treatment records and examination reports, 
as well as his testimony at the time of a June 1999 RO 
hearing.  That evidence shows continuing complaints and 
treatment for osteoarthritis of the cervical and thoracic 
spines, as well as of the hands, shoulders, left foot, right 
wrist, knees, and toes.  Moreover, during the course of a VA 
orthopedic examination in March 2003, there was once again 
noted the presence of generalized osteoarthritis.  Such 
evidence is not only "new" but "material."  This is to say 
that, when taken in conjunction with the other evidence of 
record, it provides, at a minimum, a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability."  Under the circumstances, the Board is 
of the opinion that new and material evidence sufficient to 
reopen the veteran's claim for service connection for 
generalized osteoarthritis affecting multiple joints has been 
presented, and that the claim is, therefore, reopened.  

Service Connection

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim, the Board must now turn to a de novo review of 
all pertinent evidence of record.  It is noted that the 
veteran has been apprised of all applicable law and 
regulations for a service connection de novo review as well 
as the reasons and bases for the RO determination.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In that regard, and as noted above, service medical records 
are entirely negative for evidence of generalized 
osteoarthritis of other than the veteran's lumbosacral spine 
and sacroiliac joints.  In point of fact, the earliest 
clinical indication of the presence of osteoarthritis of 
other than the veteran's low back is revealed by a VA 
orthopedic examination conducted in May 1980, almost 30 years 
following the veteran's discharge from service, at which time 
he received a diagnosis of osteoarthritis of the cervical 
spine.  

Significantly, following a VA orthopedic examination in 
August 1984, there was noted only a "history" of rheumatoid 
arthritis and of joint swelling in the small joints of the 
veteran's hands and wrists, with "no specific signs" of 
inflammatory joint disease or restriction of motion of any of 
the veteran's joints.  Moreover, while on subsequent VA 
orthopedic examination in February 1991, there was noted the 
presence of "probable" degenerative arthritis of both first 
metatarsophalangeal joints and both wrists, there was once 
again "no good evidence" of any systemic process such as 
rheumatoid arthritis.  

The Board observes that, following a VA fee-basis medical 
examination in April 1995, it was noted that the veteran 
exhibited "what looked like" degenerative disease involving 
his neck and lower back, with some acromioclavicular 
degenerative disease in the shoulders.  However, there was 
"no evidence" of inflammatory arthritis such as rheumatoid 
disease.  Significantly, following a VA orthopedic 
examination in May 1997, it was noted that the veteran's 
previous diagnosis of rheumatoid arthritis "did not seem 
tenable."  Moreover, following a previous rheumatologic 
consultation in March 1995, there was no evidence of 
inflammatory arthritis, such as rheumatoid disease.  

During the course of his appeal, the veteran has variously 
argued that he has in the past and currently suffers from 
rheumatoid arthritis which has spread to various joints in 
his body.  Moreover, it has additionally been argued that the 
veteran's arthritis of the feet, legs, and knees is in some 
way proximately due to or the result of his service-connected 
low back disability.  While it is true that service 
connection was initially granted for rheumatoid arthritis, 
the overwhelming weight of the evidence is to the effect that 
the veteran never, in fact, suffered from that particular 
disability.  Moreover, following the aforementioned VA 
orthopedic examination in March 2003 (which examination 
involved a full review of the veteran's claims folder and 
other medical records), it was the opinion of the examiner 
that the veteran suffered from generalized osteoarthritis 
which was "not likely" to be a direct result of or 
exacerbated by the limited osteoarthritic condition 
identified while on active duty.  Accordingly, in the opinion 
of the examiner, such generalized arthritis should not be 
service connected.  This was particularly the case given the 
fact that the veteran's generalized osteoarthritis appeared 
to be "age-related."  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's generalized osteoarthritis 
of multiple joints, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Nor has it been 
demonstrated that the veteran's generalized osteoarthritis of 
multiple joints is in any way causally related to his 
service-connected low back disability.  Under the 
circumstances, service connection for generalized 
osteoarthritis affecting multiple joints must be denied.  



Increased Rating

Turning to the issue of an increased rating for the veteran's 
service-connected chronic muscular strain of the lumbosacral 
spine superimposed on degenerative instability, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  While the Board must 
consider the veteran's medical history as required by various 
provisions under 38 C.F.R. Part 4, including § 4.2 [See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).  

During the course of this appeal, specifically, on 
September 23, 2002, and once again on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of an appeal, the Board must determine 
which version of the law or regulation is more favorable to 
the veteran.  If application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to September 23, 2002, a 40 percent evaluation was 
warranted for the veteran's service-connected low back 
disability where there was evidence of severe limitation of 
motion of the lumbar segment of the spine, or, in the 
alternative, severe lumbosacral strain or intervertebral disc 
syndrome.  A 60 percent evaluation, under the same 
regulations, required demonstrated evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
40 percent evaluation was indicated where there was evidence 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation, under those same 
regulations, required demonstrated evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 month period.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002, to 
September 25, 2003).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

Under the schedular criteria which became effective 
September 26, 2003, a 40 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation, under those same regulations, requires evidence 
of unfavorable ankylosis of the entire thoracolumbar spine, 
with a 60 percent evaluation requiring evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 month period.  (For the purpose 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician).  
38 C.F.R. § 4.71a and Part 4, Codes 5237, 5243 (2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.  

When evaluated on the basis of chronic manifestations, 
orthopedic disability should be evaluated using the criteria 
for the most appropriate diagnostic code or codes, and 
neurologic disabilities should be evaluated separately using 
the criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

In the present case, at the time of a VA fee-basis 
examination in April 1995, the veteran's lumbosacral spine 
showed decreased forward flexion to 30 degrees, with lateral 
bending to 5 degrees, no hyperextension, and fairly good 
alignment from the neck to the lumbar spine.  The veteran's 
gait was normal, and muscle strength in both the upper and 
lower extremities was within normal limits.  

As of the time of a subsequent VA orthopedic examination in 
May 1997, range of motion measurements showed forward flexion 
of the veteran's lumbar spine to 78 degrees, with extension 
to 22 degrees.  Lateroflexion was to 18 degrees on the left, 
and to 20 degrees on the right, with rotation to 28 degrees 
on the left, and to 23 degrees on the right.  

The Board notes that, on subsequent VA orthopedic examination 
in November 1998, the veteran complained of low back pain on 
a daily basis.  However, no numbness was reported in the 
veteran's legs.  While the veteran's back was "quite stiff" 
in the morning, it tended to loosen up as the day progressed.  

On physical examination, range of motion measurements of the 
veteran's lumbar spine showed 40 degrees of forward flexion 
limited by pain, with 5 degrees of hyperextension, also 
limited by pain.  Lateral bending was to 20 degrees in both 
directions, with rotation of 25 degrees on both the right and 
left.  Deep tendon reflexes were equal at the biceps, 
triceps, knees, and ankles, and muscle mass was likewise 
equal.  Noted at the time of examination was that sensation 
was intact throughout the veteran's lower extremities.  
According to the examiner, the veteran's symptomatology was 
due to a combination of osteoarthritis and degenerative 
disease in his lumbar spine.  

At the time of a VA orthopedic examination in January 2002, 
the veteran complained of feelings of weakness and easy 
fatigue through the full length of his back.  Physical 
examination showed that the veteran was able to rise on his 
toes and heels, and flex forward to his lower tibia.  Range 
of motion measurements showed flexion to 90 degrees, with 
extension to 10 degrees, rotation to 25 degrees on both the 
right and left, and lateral bending to 25 degrees, once 
again, on both the right and left.  Some pain accompanied 
these movements, and there was evidence of some guarding in 
an attempt to minimize pain.  Reflexes were described as 
normal at both the knees and ankles, and both the extensor 
muscles and sensation were normal in the veteran's lower legs 
and feet.  

On subsequent VA orthopedic examination in March 2003, it was 
noted that, while the veteran exhibited no significant 
difficulty in rising from a chair, he did show some rather 
stiff movements during ambulation.  Range of motion 
measurements of the veteran's lumbar spine showed forward 
flexion to a maximum of 72 degrees accompanied by pain, with 
extension to 5 degrees, once again accompanied by significant 
pain, as well as stiffness in the lower lumbar region.  
Flexion to the right was to 18 degrees accompanied by pain, 
with flexion to the left of 20 degrees, once again, with a 
complaint of pain.  

As of the time of a recent VA orthopedic examination in 
December 2005, the veteran complained of progressively 
worsening flareups, with morning stiffness and pain affecting 
his activities of daily living.  Range of motion measurements 
of the veteran's lumbar spine showed flexion to 30 degrees, 
with hyperextension to 15 degrees.  Lateroflexion was to 
20 degrees bilaterally, with rotation to 20 degrees on the 
left and to 30 degrees on the right.  The pertinent diagnosis 
noted was of degenerative disc disease and joint disease of 
the lumbar spine, with no neurogenic radiculopathies, but 
with poly and oligo-articular arthralgias.  

In order to warrant an increased, which is to say, 50 or 
60 percent evaluation for the veteran's service-connected low 
back disability, there would need to be demonstrated the 
presence of pronounced intervertebral disc syndrome, or, in 
the alternative, unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least six weeks during the previous 12-
month period.  However, based on the evidence of record, the 
veteran exhibits no such clinical findings.  More to the 
point, there is no evidence that the veteran experiences 
pertinent symptoms compatible with sciatic neuropathy, such 
as muscle spasm, an absent ankle jerk, or other neurological 
findings.  Nor is there any indication that the veteran has 
at any time suffered from unfavorable ankylosis of his entire 
thoracolumbar spine.  To date, it has not been demonstrated 
that, as a result of the veteran's service-connected low back 
disability, he experiences incapacitating episodes requiring 
bed rest prescribed by a physician and/or treatment by a 
physician.  Under the circumstances, the Board is of the 
opinion that the 40 percent evaluation currently in effect 
for the veteran's service-connected chronic muscular strain 
of the lumbosacral spine superimposed on degenerative  
instability is appropriate, and that an increased rating is 
not warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of November 2001, 
February 2003, May 2003, and March 2006, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection 
and an increased rating, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  The veteran also 
received notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or an increased rating is awarded.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, and the 
transcript of an RO hearing in June 1999.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice not shown to have 
had any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for generalized osteoarthritis affecting 
multiple joints, including the upper spine and neck, both 
shoulders, both arms, both hands (including the fingers), 
both legs (including the knees, both ankles, and both feet 
(including the toes), is denied.  

An evaluation in excess of 40 percent for chronic muscular 
strain of the lumbosacral spine superimposed on degenerative 
instability is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


